IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 9, 2009
                                     No. 07-11006
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ARMANDO LUNA-CABRAL

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 3:06-CR-351-ALL


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Armando Luna-Cabral appeals the 57-month sentence imposed following
his guilty-plea conviction for illegal reentry following previous deportation. He
argues that the district court committed significant procedural error by imposing
a sentence within the pertinent guidelines range without giving specific reasons
for rejecting his nonfrivolous arguments in favor of a sentence below this range.
He also argues that the district court committed procedural error by treating the
Guidelines as mandatory.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 07-11006

      We review Luna-Cabral’s arguments for plain error because he raises
them for the first time on appeal. See United States v. Mondragon-Santiago, 564
F.3d 357, 361 (5th Cir. 2009). To show plain error, Luna-Cabral must show a
forfeited error that is clear or obvious and that affects his substantial rights. See
Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If he makes such a
showing, this court has the discretion to correct the error but will do so only if
the error substantially affects the fairness, integrity, or public reputation of
judicial proceedings. Id.
      Even if the district court erred by not providing adequate reasons for
rejecting Luna-Cabral’s arguments, he still has not shown that he should receive
relief on this claim. This is because Luna-Cabral has failed to show that a more
extensive explanation for his sentence would have resulted in his receiving a
different sentence. See Mondragon-Santiago, 564 F.3d at 364. Additionally, in
its written statement of reasons, the district court recognized that the
Guidelines “are advisory only.” Thus, Luna-Cabral’s argument that the district
court treated the Guidelines as mandatory is unavailing. See United States v.
Looney, 532 F.3d 392, 396 (5th Cir.), cert. denied, 129 S. Ct. 513 (2008).
Accordingly, the judgment of the district court is AFFIRMED.




                                         2